ALLOWABILITY NOTICE
Response to Amendment
The amendment filed 8/10/2022 has been entered in full.  

Response to Arguments
Applicant has amended the claims in response to the objections set forth in the prior Office action.  As the amendments overcome the pending objections, the objections are hereby withdrawn.  There are no further pending rejections or objections.  Accordingly, this application has proceeded to allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The statement of reasons for allowance is unchanged from the one given in the previous Office action of 7/22/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663